       Case 5:18-cv-00903-OLG Document 25 Filed 01/15/20 Page 1 of 1


                                                                                        FILED
                           UNITED STATES DISTRICT COURT                                             152020
                         FOR THE WESTERN DISTRICT OF TEXAS                        CLERK,     U.S.   uJRL
                               SAN ANTONIO DIVISION                              WESTERN            TRI T   FT XAS
                                                                                                     DEP TV CLERK
  MARIO JARAMILLO,

  Plaintiff,                                                 Case No. 5:18-cv-00903-OLG

  V.

                                                         Honorable Judge Orlando L. Garcia
  SUN WEST MORTGAGE COMPANY, INC.,

  Defendant.


                         ORDER ON DISMISSAL WITH PREJUDICE


         Plaintiff, Mario Jaramillo ("Plaintiff'), by and through his attorneys, Sulaiman Law Group,

Ltd. having filed with this Court his Agreed Stipulation of Dismissal with Prejudice and the Court

having reviewed same, now finds that this matter should be dismissed.

         IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.



Dated:
                                                                            /
                                              Judge, U.S. District Court
